Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 1 of 31




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                            MDL NO. 2924
    PRODUCTS LIABILITY                                                                     20-MD-2924
    LITIGATION
                                                             JUDGE ROBIN L. ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE E. REINHART

                                                    /

                                      PRETRIAL ORDER # 54
                   Deposition Protocol for Defendants’ Witnesses and Third Parties

            This Order shall govern the conduct of depositions of witnesses who are Defendants’

    current or former employees and who are under the control of Defendants, and third parties

    unaffiliated with Plaintiffs. The Court may, at a future time, enter an Order that applies to

    depositions of Plaintiffs and Plaintiffs’ witnesses.

    A.      GENERAL PROVISIONS AND OBJECTIVES

            1.      Order Applicable to all Cases in MDL Proceeding. This Order applies to all

    cases currently pending in MDL No. 2924 and to all related actions that have been or will be

    originally filed in, transferred to, or removed to this Court and assigned hereto (collectively “the

    MDL Proceeding”). This Order is binding on all parties and their counsel in all cases currently

    pending in or subsequently made part of the MDL Proceeding and will govern each case in the

    MDL Proceeding, including claims solely on behalf of individually named Plaintiffs and purported

    class actions (or class-type representative actions) that are transferred to or filed in this District.

            2.      The MDL Proceeding involves Plaintiffs bringing individual and putative class

    action claims, and many Defendants that are differently situated from each other. This Protocol

    was negotiated amongst, and represents compromises by, the many parties based upon the unique

    facts, circumstances, and needs of the MDL Proceeding, recognizing the diversity and number of
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 2 of 31




    parties in the MDL Proceeding. The Court also expressly emphasizes that in light of these unique

    circumstances, not only should this Protocol not be taken to bind any party here to these or similar

    provisions in future litigation, but it cautions that the provisions here were negotiated by the parties

    in light of the very unique circumstances of the MDL Proceeding and thus may not be well-suited

    to other litigation.

            3.      Scope. This Order shall apply to: (i) all fact depositions of witnesses who are

    currently or were formerly employees of Defendants, including any depositions pursuant to

    Rule 30(b)(6); and (ii) all general discovery of party and non-party deponents other than party or

    non-party deponents whose testimony is relevant only to the claims of a particular Plaintiff,

    i.e. case-specific witnesses. For the avoidance of doubt, this Order shall not apply to: (i) fact

    depositions of any Plaintiffs, class representatives, Plaintiffs’ representatives, employees, family

    members, personal acquaintances, healthcare providers, and all other Bellwether trial or

    case-specific fact witnesses; and (ii) expert depositions.

            4.      Cooperation. Counsel are expected to cooperate with and be courteous to each

    other and to deponents in both scheduling and conducting depositions. Counsel are reminded that

    this Court considers depositions to be official court proceedings, and the conduct of all participants

    in depositions shall be in accordance with the customs and practices expected of lawyers and

    witnesses appearing before this Court, as if each was appearing personally before the Court at the

    time of the depositions. Counsel shall not at any time conduct himself or herself in a manner not

    becoming an officer of the Court and not in full compliance with the civil rules of practice and all

    other Orders of the Court. Neither counsel nor witnesses shall, at any time, engage in conduct that

    impedes, delays, or frustrates the examination of the witness. All counsel and the deponent must

    be treated with civility and respect.



                                                       2
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 3 of 31




             5.        Disputes.       Disputes arising during depositions that cannot be resolved by

    agreement and that, if not immediately resolved, will significantly disrupt the discovery schedule

    or require rescheduling of the deposition, or might result in the need to conduct a supplemental

    deposition, shall be presented to Magistrate Judge Bruce E. Reinhart by email at

    Reinhart@flsd.uscourts.gov. If the Magistrate Judge is not available, the deposition shall continue

    with full reservation of rights of the examiner for a ruling at the earliest possible time. Nothing in

    this Order shall deny counsel the right to suspend a deposition pursuant to Federal Rule of Civil

    Procedure 30(d)(3), file an appropriate motion with the Court at the conclusion of the deposition,

    and appear personally before the Court. Nor shall anything in this Order preclude a party from

    seeking relief under Pretrial Order # 32 prior to the deposition commencing.

             6.        Number of Depositions 1

                  a. The parties are encouraged to work together to resolve any disputes concerning a

                       request to take depositions in excess of the below presumptive limit to the number

                       of party depositions and the length thereof. This litigation is complex and involves

                       a considerable number of Defendants, witnesses who have worked for multiple

                       Defendants over the time ranitidine-containing products were sold, causes of

                       action, and allegations of injury. Should the parties have a dispute concerning the

                       numbers of examining attorneys or the numbers of or length of depositions, MDL

                       Lead Counsel, or their designees for Plaintiffs, shall have the sole authority to meet

                       and confer with counsel for the Defendant(s) affected by the dispute in an attempt




    1
     For the purpose of this provision, any corporation and its affiliated entities (e.g., subsidiaries, parent companies, etc.)
    shall be deemed one “Defendant” without regard to whether the Defendant is named in any Complaint in more than
    one category of Defendants.

                                                                 3
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 4 of 31




               to resolve the issue before engaging the Special Master, the Magistrate Judge, or

               the Court.

            b. The parties have agreed to a “soft cap” presumptive limit on the number of

               depositions Plaintiffs, as a group, can take of Defendants in this litigation. These

               “soft cap” numbers of depositions are subject to the following conditions and

               agreement between the parties:

               1. The numbers do not include any depositions sought by Plaintiffs related to

                  jurisdictional disputes;

               2. The numbers are soft caps, presumptive numbers subject to discussions

                  between counsel for the parties to allow for additional depositions if there is

                  good cause for such depositions, taking into account discovery already

                  obtained, and whether or not additional depositions would be unreasonably

                  cumulative or duplicative. The numbers below are not meant to be an absolute

                  cut off of depositions and are intended to allow for the flexibility for additional

                  depositions as dictated by the discovery process generally, including, but not

                  limited to, the scope of discovery, document productions and supplementation

                  thereto, and the ability of Defendants’ witnesses to adequately cover the

                  timeframes and issues relevant to this litigation;

               3. In the event a witness is or was employed by more than one Defendant in this

                  litigation, the parties will meet and confer to determine how to allocate the

                  witness’s deposition against the soft cap numbers of the Defendants, taking into

                  consideration factors such as who defends the witness, who produces the

                  witness’s custodial file, and the focus of the deposition;



                                                4
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 5 of 31




               4. If a corporate representative for a 30(b)(6) deposition is asked a question

                   thought to be outside the scope of the notice, counsel for the tendering

                   Defendant shall state merely “scope,” and the witness shall answer the question.

                   This testimony may later be adjudicated by the Court to be either testimony as

                   the Defendant’s corporate representative or as testimony given in the witness’s

                   individual capacity. Absent good cause shown, Plaintiffs should not take a

                   subsequent separate individual deposition of a witness designated as a corporate

                   representative for a 30(b)(6) deposition. In the event they do so, the separate

                   individual deposition shall count as an additional deposition for purposes of this

                   section;

               5. The numbers in no way affect, limit, restrict, or condition, in any way, the

                   number of custodial files sought by or produced to Plaintiffs;

               6. The numbers in Paragraph A.6.c. include 30(b)(6) depositions; however any

                   30(b)(6) notice of deposition addressing the same subject matter,

                   i.e. manufacturing, marketing/sales, regulatory, etc., shall be considered as one

                   deposition, regardless of the numbers of witnesses designated by the respective

                   Defendant in response thereto.

            c. Absent agreement of the parties or Order of the Court, Plaintiffs as a group will be

               limited to the following presumptive number of witnesses:

               1. 35 depositions for Defendant GlaxoSmithKline, of which up to 8 may be

                   allocated for depositions limited to issues unique to the class actions;

                   19 depositions for Defendant Boehringer Ingelheim; 14 depositions for

                   Defendant Pfizer; and 14 depositions for Defendant Sanofi of (i) fact witnesses



                                                 5
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 6 of 31




                         currently or formerly employed by the above respective Brand-Name

                         Manufacturer Defendants; 2 and (ii) witnesses designated by these Brand-Name

                         Manufacturer Defendants pursuant to Federal Rule of Civil Procedure 30(b)(6),

                         combined.

                     2. Absent agreement of the parties or Order of the Court, Plaintiffs as a group will

                         be limited to 5 depositions for each Generic Manufacturer Defendant3 of (i) fact

                         witnesses currently or formerly employed by the Generic Manufacturer

                         Defendants; and (ii) witnesses designated by the Generic Manufacturer

                         Defendants pursuant to Federal Rule of Civil Procedure 30(b)(6), combined.

                     3. Regarding depositions of the Retailer Defendants and Distributor Defendants

                         (collectively, the “Non-Manufacturing Defendants”) 4 the Plaintiffs and the

                         Non-Manufacturing Defendants agree that Paragraph A.6.b. applies to their

                         depositions, but that there is no presumptive “soft cap” limit of depositions per

                         Defendant. Instead, the parties will meet and confer in good faith before the

                         Plaintiffs issue any deposition notices. Any depositions of Non-Manufacturing

                         Defendants will be requested pursuant to the factors as set forth in Rule 26(b)(1)

                         of the Federal Rules of Civil Procedure.




    2
     The “Brand-Name Manufacturer Defendants” are those Defendants identified as such in the Master Personal Injury
    Complaint [DE 887], the Consolidated Third Party Payor Class Complaint [DE 888], and the Consolidated Consumer
    Class Action Complaint [DE 889].
    3
     The “Generic Manufacturer Defendants” are those Defendants identified as such in the Master Personal Injury
    Complaint [DE 887], the Consolidated Third Party Payor Class Complaint [DE 888], and the Consolidated Consumer
    Class Action Complaint [DE 889].

    4
     The “Retailer Defendants” and “Distributor Defendants” are those Defendants identified as such in the Master
    Personal Injury Complaint [DE 887], the Consolidated Third Party Payor Class Complaint [DE 888], and the
    Consolidated Consumer Class Action Complaint [DE 889].

                                                          6
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 7 of 31




    B.      CROSS-NOTICING DEPOSITIONS

            1.      Cross-Notices. The parties and the Court desire to minimize the expense and

   inconvenience of this litigation by, inter alia, providing for a single deposition of witnesses within

   the time limits set forth in this Order in all litigations relating to Zantac/ranitidine. Any witness

   deposition in this litigation subject to this Order may be cross-noticed by any party in any related

   action pending in any state or federal court.

            2.      Coordination of Depositions. MDL Lead Counsel shall take reasonable steps and

   engage in good-faith efforts to coordinate the scheduling of depositions to minimize the number of

   times a witness shall appear for deposition. The parties wish to minimize the expense and

   inconvenience of this litigation by minimizing the depositions of any common witness. To the

   extent practicable, the parties shall endeavor to allow for the opportunity for participation by state

   court litigants. To the extent a state-court litigant has an interest in participating in a cross-noticed

   deposition, the parties shall meet and confer concerning said participation and the coordination

   thereof. The desire to include state-court litigants in a specific deposition will not delay the

   deposition in the MDL Proceeding.

            3.      Questioning Attorneys. For depositions of Defendants’ current/former employees

   or 30(b)(6) designees, the allocated time on the record pursuant to Section E infra shall be divided

   between no more than two examining attorneys for Plaintiffs in the MDL Proceeding (“MDL

   examiners”). The parties will make good-faith efforts to meet and confer seven (7) days prior to

   the deposition to discuss the number of MDL examiners and potential categories anticipated to

   examine the witness. If more than one MDL examiner or counsel for state-court litigants questions

   a witness, counsel shall avoid duplicative questions. Questioning by state-court litigants in a

   cross-noticed deposition shall not count against the deposition time limits for MDL examiners.



                                                       7
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 8 of 31




           4.      Subsequent Depositions.         If a deposition originally noticed in the MDL

    Proceeding has been cross-noticed in another state court proceeding, then any Plaintiffs’ Steering

    Committee member and any other Plaintiffs’ counsel who appear at the deposition may not seek

    to take a subsequent deposition of the same witness except upon a motion filed in the MDL

    Proceeding for good cause shown. If such motion is granted, the scope of the subsequent

    deposition shall be restricted as permitted by the Court or as stipulated to by the parties. Any

    Plaintiffs’ Steering Committee member and any other Plaintiffs’ counsel who appear at a

    deposition of a witness in the MDL Proceeding may not subsequently seek to depose the same

    witness in a state-court proceeding. Notwithstanding this provision, a witness may voluntarily

    agree to appear for a subsequent deposition in another proceeding.

    C.     NOTICES/SCHEDULING

           1.      Content of Notice. Each deposition notice and subpoena shall include the name,

    address, and telephone number of an attorney point of contact designated by the party noticing the

    deposition (the “Deposition Liaison”) as well as the date, time, and place of the deposition. The

    Deposition Liaison will be responsible for all logistical issues related to the noticed deposition,

    including coordinating the time, place, and manner of the deposition with the deponent and other

    parties, as well as tracking expected attendance for the deposition and ensuring there is adequate

    space for all attendees. This Order in its entirety shall be attached to any subpoena or deposition

    notice that pertains to a third-party witness covered by its terms.

           2.      Cooperation in Scheduling. The Deposition Liaison, counsel for the deponent,

    and where appropriate Lead and Liaison counsel for the parties, shall use best efforts to coordinate

    in the scheduling and taking of depositions. Prior to issuing a deposition notice or subpoena,

    absent extraordinary circumstances, the Deposition Liaison must consult with counsel for the



                                                      8
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 9 of 31




    deponent and designees for all Lead and Liaison Counsel (as listed in Exhibit A to this Order) in

    an effort to schedule depositions at mutually convenient times and locations. Counsel are expected

    to cooperate and coordinate the scheduling of depositions on a good faith basis.

            3.       Unless otherwise agreed by the parties or ordered by the Court, depositions may

    not be taken on Saturdays, Sundays, federal court holidays, or official holidays of the country

    where the deponent is located.

            4.       The parties will make their best effort to schedule no more than one (1) deposition

    on a given day but recognize that dual track depositions may be necessary in some instances. In

    the event multiple tracks become necessary, witnesses affiliated with the same individual

    Defendant shall not be scheduled for the same day absent Order of this Court.

            5.       Each deposition notice shall comply with Federal Rule of Civil Procedure 30(b).

    In addition to the Deposition Liaison, the notice must include the identity of the deponent, as well

    as the date, time, and location of the deposition, including whether the deposition shall be taken

    in-person or by remote means, and the identity of the court reporter designated by the noticing

    party to record the deposition.5 All deposition notices shall also request that no later than fifteen

    (15) days prior to the date noticed for any deposition, the deponent or his or her representative

    notify the Deposition Liaison whether an interpreter will be required.

            6.       Location. The Court expects counsel to mutually agree upon deposition locations.

    To the extent reasonably possible, depositions of witnesses located in the United States will take

    place in the deponent’s home district or, if counsel for the deponent agrees, in another district

    convenient to the deponent, counsel, and the parties.




    5
     Pretrial Order # 48 governs the procedures for scheduling, noticing, and conducting remote depositions, including
    any additional information required to be set forth in the notice for any remote deposition.

                                                            9
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 10 of 31




           7.      To the extent foreign witnesses are noticed for deposition, the parties agree that, to

    the extent possible, and if in compliance with local law, all foreign depositions shall take place in

    London, England; Brussels, Belgium; Toronto, Canada; New Delhi, Mumbai, or Hyderabad, India;

    Zurich, Switzerland; or Tel Aviv, Israel. Upon agreement of the parties, the deposition may occur

    in another location most convenient to the witness, or in other locations if public health and safety

    regulations or conditions or local governing law make those locations unsuitable. Or, such

    depositions may occur remotely by video conference in accordance with Pretrial Order # 48. The

    parties agree to meet and confer in good faith to determine an alternate location as needed or if the

    foreign deposition shall occur remotely by video conference in accordance with Pretrial

    Order # 48, taking into account travel restrictions or other exigencies related to Covid-19. Nothing

    in this Order shall be construed to abrogate the Federal Rules of Civil Procedure, the Local Rules

    of the Southern District of Florida, international law governing the noticing and taking of

    depositions of foreign nationals, or the laws of the country in which a deposition will be held.

    Nothing in this Order shall be construed as prohibiting a party from objecting to a Notice, including

    but not limited to objecting based on violation of international law or the laws of the country in

    which the proposed deponent resides, or undue burden or harassment. Nothing in this Order shall

    prevent the parties from entering separate agreements regarding the deposition location for its

    foreign deponents.

           8.      In the event the parties request or require the attendance of a judicial officer or

    designee at an international deposition, all travel expenses for that attendee will be shared by

    Plaintiffs and the Defendant whose witness is deposed. All rules concerning such depositions will

    be governed by this Protocol and the Federal Rules of Civil Procedure.




                                                     10
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 11 of 31




           9.      Third Party Subpoenas. Third-party witnesses subpoenaed to produce documents

    at their oral deposition shall be served with the document subpoena at least thirty (30) calendar

    days before a scheduled deposition. The subpoena shall set forth the date and time for production

    of any records, which in most cases should not be less than ten (10) days prior to the deposition.

    The Deposition Liaison shall make any records produced in response to the subpoena available in

    accordance with Pretrial Order # 45 governing Service of Discovery Requests and Responses.

           10.     Adequacy of Notice. All deposition notices shall be noticed at least twenty-one

    (21) days in advance. If the deponent is requested to bring documents to the deposition or produce

    them in advance of the deposition, the notice with incorporated request to produce shall be served

    at least thirty (30) calendar days before a scheduled deposition, unless otherwise agreed to by

    counsel. Any request for production of witness custodial files is governed by Section H infra.

           11.     Date or Time Change. If the date or time of a deposition is changed following the

    initial service of the Deposition Notice, the noticing party shall serve an amended notice reflecting

    the revised date, location, and/or means of taking the deposition, as applicable; said notice shall

    not be filed on the Court docket. Once the parties have agreed upon the date, time, and location

    of a deposition, the deposition shall not be postponed or cancelled except for good cause. A party

    postponing a deposition shall notify opposing counsel in writing with the reason for the need to do

    so, and, within a reasonable time following any such notice, provide alternative dates for

    rescheduling the deposition. If a cancellation occurs less than three (3) days in advance of the

    scheduled date, the cancelling party should also contact opposing counsel by telephone and email.

           12.     Remote Participation.       In the event that a party wishes to participate in a

    deposition remotely, that is, either by telephone or internet, that party shall notify the Deposition

    Liaison five (5) days in advance of the start of the deposition. Any party seeking to participate



                                                     11
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 12 of 31




    remotely must agree to be bound by applicable Protective Orders and shall not re-record the

    deposition by video or audio means. The party seeking to participate remotely is responsible for

    coordinating with the Deposition Liaison and/or court reporter to arrange the necessary telephone

    lines or internet connections. Depositions that are noticed as “remote depositions” shall be

    governed by Pretrial Order # 48.

           13.      Means of Recording.

                 a. Stenographic Recording. A certified court reporter shall stenographically record

                    all deposition proceedings and testimony with “real time feed” capabilities. The

                    court reporter shall administer the oath or affirmation to the deponent. A written

                    transcript by the court reporter shall constitute the official record of the deposition

                    for purposes of Federal Rule of Civil Procedure 30(e) and similar state-court rules

                    addressing filing, retention, certification, and the like.

                 b. Videotaping. The deposition notice or subpoena shall state whether the deposition

                    is to be videotaped. The notice or subpoena shall state the name, firm, and address

                    of the certified legal videographer firm. All videotape depositions shall proceed

                    pursuant to the provisions of Section K infra.

    D.     ATTENDANCE

           1.       Permitted Attendees. Unless otherwise agreed to by the parties or ordered under

    Federal Rule of Civil Procedure 26(c), depositions may be attended only by the parties or the

    representatives of a party (including in-house counsel), the deponent, the deponent’s attorney,

    attorneys of record in the MDL Proceeding or in cross-noticed state cases, members and employees

    of their firms, and court reporters and videographers. Upon application, and for good cause shown,




                                                       12
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 13 of 31




    the Court may permit attendance by a person who does not fall within any of the categories set

    forth above.

           2.      Pretrial Order # 26 (Confidentiality Order) Applies. All Permitted Attendees

    to any deposition are explicitly bound by the terms of this Order and Pretrial Order # 26

    (Confidentiality Order).

           3.      Notice of Intent to Attend by Individuals Not Permitted to View Highly

    Confidential Documents. To the extent that a party seeks to have an individual attend a

    deposition who is not authorized pursuant to Pretrial Order # 26 or any other Order entered by the

    Court (“Unauthorized Attendee”) to view Highly Confidential materials, the party must notify

    Plaintiff and Defendants’ Lead Counsel of any Unauthorized Attendees at least ten (10) days

    before the deposition. Defendants shall work with all Defendants for an agreement allowing any

    Unauthorized Attendee(s) to attend such deposition and have access to Highly Confidential

    testimony and documents. If such agreement cannot be reached prior to the scheduled deposition,

    such Unauthorized Attendee(s) shall not be allowed to attend the deposition. If an agreement to

    allow an Unauthorized Attendee to attend a deposition is reached, the fact that the Unauthorized

    Attendee may view Confidential or Highly Confidential documents does not constitute a waiver

    of the confidentiality designations.

           4.      Unnecessary Attendance by Counsel. Unnecessary attendance by counsel is

    discouraged and may not be compensated in any fee application to the Court. Counsel who have

    only marginal interest in a proposed deposition or who expect their interests to be adequately

    represented by other counsel may elect not to attend.

           5.      Notice of Intent to Attend a Deposition. In order to make arrangements for

    adequate deposition space and obtain appropriate security clearances (where necessary), any



                                                   13
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 14 of 31




    person who intends to attend a deposition noticed in the MDL Proceeding shall advise the court

    reporter and the Deposition Liaison identified in the deposition notice of their intent to attend the

    deposition at least five (5) days prior to the deposition. Three (3) days prior to the deposition, the

    Deposition Liaison shall identify the attendees for Plaintiffs and Defendants to MDL Lead

    Counsel.

               6.       Examination Regarding Confidential and Highly Confidential Documents.

    Permitted Attendees, as defined above, in attendance of any deposition or part of any deposition

    are bound by this Order and Pretrial Order # 26 (Confidentiality Order). No objection shall be

    interposed at deposition directing a witness not to answer based on the fact that an answer would

    elicit, address, or relate to Confidential or Highly Confidential Information. This subsection

    applies whether the Permitted Attendee appears at the deposition in-person or by remote means.

    E.         LENGTH OF DEPOSITIONS

               1.       Unless otherwise ordered by the Court or agreed to by the parties and counsel for

    any deponent, the following provisions shall govern depositions subject to this Order.

               2.       A deposition day shall be seven (7) hours of testimony and shall ordinarily

    commence at 9:00 a.m. and terminate at 5:30 p.m.,6 including a one-hour break for lunch, a

    morning break of no more than fifteen minutes, and an afternoon break of no more than fifteen

    minutes, plus any necessary restroom breaks. A deposition may continue to 7:30 p.m. only when

    the long deposition day will make it possible to conclude the deposition in a single day by

    agreement of the parties. No breaks shall be taken while a question is pending, except to confer

    about an issue relating to privilege. If a witness has a documented medical condition that affects




    6
        All times refer to the time zone where the deponent will be located during the deposition.

                                                               14
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 15 of 31




    his or her ability to testify for seven (7) consecutive hours, the parties agree to work in good faith

    to accommodate an alternative schedule for that witness.

           3.        The noticing party shall be entitled to utilize 85% of the time allocated for a

    deposition, with the other parties in the MDL Proceeding having the remaining 15% of the time

    allocated for a deposition, regardless of the length prescribed or otherwise agreed upon.

    Otherwise, unless agreed between the parties, each deposition of a current or former party

    employee witness, 30(b)(6) designee, or non-party witness shall last no longer than seven (7) hours

    on the record.

           4.        In the event that the deposition involves a translator, the maximum length of the

    deposition shall be increased as is reasonably necessary to conduct the examination, but not to

    exceed a total of 10.5 hours on the record, absent agreement of the parties.

           5.        To the extent responsive documents are produced or custodial documents are

    identified after the deposition of any witness, a supplemental deposition may be requested, and the

    parties agree to meet and confer in good faith on the issue. Any subsequent deposition shall be

    limited to issues arising from supplemental productions or identification of custodial documents.

    A party seeking to take a second deposition of a witness shall provide the opposing party its basis

    for an exception. This provision does not apply if the noticing counsel has been informed at least

    five (5) days in advance of the deposition that the production of custodial documents relating to

    that witness is not yet complete and provides a date certain by which such production will be

    completed. If noticing counsel nevertheless elects to proceed with a deposition, the subsequent

    production of documents shall not be a valid basis for requesting a supplemental deposition. This

    provision also does not apply if the noticing counsel serves additional document requests after the

    witness’s deposition that could have reasonably been requested prior to the deposition.



                                                     15
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 16 of 31




           6.      If a Deposition Liaison believes additional time may be necessary to explore the

    corporate and personal knowledge of a deponent, the Deposition Liaison will meet and confer,

    pursuant to Paragraph A.5. with the deponent’s counsel regarding adding to the length of the

    deposition to accommodate reasonable additional time.

           7.      The above time limits shall be the actual time spent examining the witness. Time

    spent on breaks or lunch shall not be counted toward the time limits.

           8.      Nothing in this Order is intended to limit the ability of the parties, for good cause

    shown, to seek, prior to the time of the deposition, a Court Order modifying these time limits for

    limited key deponents.

    F.     EXHIBITS

           1.      Marking of Deposition Exhibits. Each document referred to at a deposition shall

    be referred to by its alpha-numeric production number except in the case of documents that have

    not yet received production numbering at the time of the deposition. Documents that are produced

    in native format shall have the slip sheet with the Bates number affixed to the front of the

    document. The court reporter for each deposition will include in each deposition transcript a list

    of the exhibits referenced in the deposition. The court reporter shall assign exhibit number blocks

    for each deposition and shall make sure that duplicative or overlapping exhibit numbers are not

    assigned. Counsel shall attempt to use the previously marked exhibit number in subsequent

    depositions rather than re-marking the same exhibit with different exhibit numbers.

           2.      Any document shown to a deponent shall be the complete, unaltered, and

    free-standing document as it was produced in the MDL Proceeding.             Each email shall be

    considered such a document.




                                                    16
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 17 of 31




           3.      Copies. At the time a document is used, all deposition attendees shall receive

    copies of the document being used by the examining attorney.

    G.     EXHIBITS: EVIDENTIARY CHALLENGES

           1.      Hearsay and Authenticity Challenges. Any Party-Produced Evidence marked as

    an exhibit in a deposition of that producing party and/or its employees or former employees will

    be deemed to be a business record of that party within the meaning of Federal Rule of Evidence

    803(6) and authentic within the meaning of Federal Rule of Evidence 902(11), subject to the

    following paragraphs:

           2.      “Party-Produced Evidence” is defined as (i) documents other than email that a party

    produces; and (ii) any email produced by a party that the party and/or its employees or former

    employees authors or receives and produces.

           3.      The exhibit marked at the deposition must bear a production number from that

    party’s production.

           4.      The parties may not mark deposition exhibits en masse for the sole purpose of

    bringing those exhibits within the scope of this section.

           5.      Within thirty (30) days of receipt of the transcript in which the evidence or a copy

    of the evidence was first marked as an exhibit in a deposition, the producing party seeking to

    challenge the business record status or authenticity of an exhibit must provide written notice to the

    Plaintiffs’ Lead Counsel of the specific, non-boilerplate objection(s) to the business record status

    of the document, specifying the legal and factual basis for the objection. Any timely objection

    will be deemed to have been made for all depositions for which the exhibit is subsequently used.

    Absent good cause, failure to provide written notice of objection within the timeframe listed here

    constitutes waiver of the objection by the producing party at trial to the business record status



                                                     17
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 18 of 31




    pursuant to Federal Rule of Evidence 803(6) and authenticity of an exhibit within the meaning of

    Federal Rule of Evidence 902(11). Once waived, an objection cannot be raised as to that exhibit

    marked again in a later deposition.

            6.      The parties will make a genuine effort to meet and confer to resolve the written

    objection or undertake discovery solely to cure the objection.

            7.      If a dispute remains, MDL Lead Counsel may request an in limine hearing on the

    objections by the producing party. Absent exigent circumstances or Court Order, in limine

    hearings may only occur every ninety (90) days or after the accumulation of 50 or more unresolved

    written objections, whichever is sooner. All objected to exhibits will be presented in one filing

    per corporate Defendant. Any ruling shall be treated as any other pre-trial ruling in limine.

            8.      In the event ninety (90) days has passed from the previous in limine hearing or 50 or

    more written objections have accumulated, MDL Lead Counsel may request an in limine hearing

    by sending an email to Zantac_MDL@flsd.uscourts.gov. The subject line of the email shall be

    “Request for In Limine Hearing.” The email shall provide the Court with three (3) afternoons in

    the following ten (10) business days where all parties directly involved in the evidentiary dispute

    are available. The email shall state the amount of time that the parties anticipate needing for the

    hearing and the number of pending written objections. The email shall also attach a joint

    evidentiary memorandum of two pages or less per written objection (1) specifying the substance

    of the evidentiary matter to be heard, and (2) stating with specificity the nature of the dispute with

    citations to the particular subsections of Rules 801-807 and/or 901-903 of the Federal Rules of

    Evidence at issue. The memorandum should attach a copy of all deposition exhibits at issue. Only

    issues addressed in the joint evidentiary memorandum may be raised at the hearing, and any ruling

    shall be treated as any other pre-trial ruling in limine.



                                                      18
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 19 of 31




           9.      In the event any written objection to the business record status of a document within

    the meaning of Federal Rule of Evidence 803(6) or authenticity within the meaning of Federal

    Rule of Evidence 902(11) is made near or after the close of fact discovery, the objecting party

    agrees to allow for additional discovery for up to thirty (30) days after written objection is received

    by Plaintiffs’ Lead Counsel, regardless of whether the discovery period is closed, for the sole

    purpose of establishing the business records status or authenticity of documents that are the subject

    of an objection under this paragraph, including but not limited to additional deposition(s) of

    appropriate witnesses.

           10.     Any additional discovery taken for the purpose of establishing the document’s

    business record status within the meaning of Federal Rule of Evidence 803(6) or authenticity

    within the meaning of Federal Rule of Evidence 902(11) will not count against any discovery caps

    including presumptive deposition limits to the number of party depositions.

           11.     The parties are reminded that the Court requires the parties to act in good faith and

    to avoid, to the extent possible, the need for advance rulings from the Court on admissibility of

    evidence. It is the parties’ expectation that earlier rulings on document admissibility issues will

    provide guidance to the parties and limit the occurrence of repetitive disputes.

    H.     CUSTODIAL FILES

           In the MDL Proceeding, Defendants have begun producing custodial files for certain

    present and former employees. In the event that Plaintiffs notify counsel for a Defendant of an

    intent to depose a present or former employee whose custodial file has not been produced,

    Defendant will have a reasonable time to produce the custodial file. In such case, Plaintiffs shall

    notify counsel for Defendant at least forty-five (45) days in advance of the intended deposition of

    any of Defendants’ present employees or sixty (60) days in advance of the intended deposition of



                                                      19
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 20 of 31




    a former company employee of a Defendant. For witnesses whose custodial files were previously

    produced, Defendant will conduct a good-faith reasonable search for supplemental custodial

    documents if requested. Custodial documents will be produced subject to the Pretrial Orders in

    place in this case, including Pretrial Order # 26 (Confidentiality Order). Defendants will produce

    custodial files at least fifteen (15) days before the scheduled deposition and will make best efforts

    to produce custodial files twenty-one (21) days before the scheduled deposition. Counsel must

    meet and confer regarding an appropriate deposition date, giving due consideration to the current

    production schedule and the potential volume of the documents at issue.

    I.     TRANSLATION OF DOCUMENTS

           Any document shown to a deponent in a language other than English shall also be translated

    into English and copies made available to the witness and other counsel pursuant to the provisions

    of this Order. Objections as to the accuracy of any translations of deposition exhibits shall be

    preserved unless a stipulation is reached by the parties in advance of the deposition.

    J.     TRANSLATORS

           1.      If a witness indicates his or her intention to respond to questions in a language other

   than English, neutral translators will be employed to interpret and translate between the foreign

   language and English. If the translator is required for an employee of Defendant, then Defendant

   will engage and pay for the translator. Each translator will swear under oath or affirm prior to each

   deposition to provide honest and truthful translations.         A monitor displaying “real time”

   transcription will be placed in front of the translator to assist in the translation at the Defendant’s

   expense.

           2.      Defense counsel will notify the Deposition Liaison at least fifteen (15) days in

   advance of the deposition of any present or former employee of Defendants whose examination



                                                     20
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 21 of 31




   will require the involvement of a translator. Subject to being informed of the terms of this Order,

   counsel for third-party witnesses will notify the Deposition Liaison at least fifteen (15) days in

   advance of the deposition that the examination will require the involvement of a translator. In the

   event the Deposition Liaison receives such notice from a third party or his/her counsel, then the

   Deposition Liaison shall inform opposing counsel within twenty-four (24) hours of receiving such

   notice. The noticing party shall pay for the services of a translator necessary for the deposition of

   a third-party witness. When a deposition involves the use of a translator, any other party shall have

   the right to bring his or her own translator to provide a check on the translation. Objections as to

   the accuracy of any translation of deposition testimony should be raised at the time of the

   deposition; however, if necessary, objections may be asserted within forty-five (45) days of the

   transcript being published.

    K.     VIDEO RECORDINGS

           1.      Any depositions may be videotaped at the request of any party pursuant to the

   following terms and conditions:

                a. Simultaneous Stenographic Recording. All videotaped depositions shall be

                   simultaneously stenographically recorded in accordance with Paragraph C.13.a.

                b. Videotape Operator. The operator(s) of the videotape recording equipment shall

                   be a neutral certified videographer subject to the applicable provisions of Federal

                   Rule of Civil Procedure 28(c) and similar state-court rules.

                c. Index. The videotape operator shall use a counter on the recording equipment, and

                   after completion of the deposition shall prepare a log, cross-referenced to counter

                   numbers, that identifies the depositions on the tape at which examination by

                   different counsel begins and ends, at which objections are made and examination



                                                    21
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 22 of 31




                resumes, at which exhibits are identified, and at which an interruption of continuous

                tape-recording occurs, whether for recesses, “off-the-record” discussions,

                mechanical failure, or otherwise.

             d. Court Reporter To Be Sworn. At the commencement of the deposition the

                operator(s) shall swear or affirm to record the proceedings fairly and accurately.

                The operator shall produce both video and DVD formats of each deposition.

             e. Appearances. Each deponent and examining attorney attending the deposition

                shall be identified on the record at the commencement of the deposition. The

                videographer will read a statement on the record that all persons attending the

                deposition will be identified in the final stenographic transcript. Counsel attending

                the deposition will provide their identifying information to the stenographer in

                advance of the deposition.

             f. Standards. Unless physically incapacitated, the deponent shall be seated at a table

                except when reviewing or presenting demonstrative materials for which a change

                in position is needed. To the extent practicable, the deposition will be conducted

                in a neutral setting, against a solid background, with only such lighting as is

                required for accurate video recording. Lighting, camera angle, lens setting, and

                field of view will be changed only as necessary to record accurately the natural

                body movements of the deponent or to portray exhibits and materials used during

                the deposition.    Sound levels will be altered only as necessary to record

                satisfactorily the voices of counsel and the deponent. The witness shall appear in

                ordinary business attire (as opposed to, for instance, a lab coat) and without

                extraneous objects.



                                                 22
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 23 of 31




             g. Additional Cameras. Any party, at its own expense and with seventy (72) hours’

                notice in advance of the deposition to Deposition Liaison, counsel for the deponent,

                and the court reporter may arrange for an additional camera to film the examining

                attorney and/or defending attorney. If more than one camera is employed, the party

                arranging for the additional camera shall pay for the expense of synchronization of

                the videotapes from the additional camera if the party intends to show videotape

                from the additional camera at trial. Nothing in this Order shall be construed as a

                ruling whether the videotapes of the lawyers may be shown at trial. Counsel’s

                objections to showing the videotape of counsel at the time of trial are reserved.

             h. Filing. After the deposition is completed, the video operator shall certify on camera

                the correctness, completeness, and accuracy of the videotape recording in the same

                manner as a stenographic court reporter, and file a true copy of the videotape, the

                transcript, and certificate with Liaison Counsel for whomever noticed the

                deposition.

             i. Recording Objections & Instructions Not to Answer.                  Objections and

                instructions not to answer at videotape depositions are subject to the provisions

                herein. If the objection involves matters peculiar to the videotaping, a copy of the

                videotape and equipment for viewing the tape shall also be provided to the Court.

             j. Technical Data. Technical data such as recording speeds and other information

                needed to replay or copy the tape shall be included on copies of the videotaped

                deposition.




                                                 23
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 24 of 31




    L.      OBJECTIONS AND DIRECTIONS NOT TO ANSWER

            1.     Unless otherwise agreed by the parties, and noted on the record, the following

    stipulations shall apply to all depositions in this action:

            2.     Unless otherwise specified by any Defendant, an objection by a single Defendant

    shall be deemed an objection by all Defendants without regard to whether the Defendant attended

    the deposition and, unless otherwise specified by any Plaintiff, an objection by a single Plaintiff

    shall be deemed an objection by all Plaintiffs.

            3.     All objections are reserved until trial or other use of the deposition, except those

    objections regarding the form of the question or the existence of a privilege. When a privilege is

    claimed, the witness should nevertheless answer questions relevant to the existence, extent, or

    waiver of the privilege, such as the date of the communication, who made the statement, to whom

    and in whose presence the statement was made, other persons to whom the contents of the

    statement have been disclosed, and the general subject matter of the statement, unless such

    information is itself privileged. See Rule 26.1(f) of the Local Rules of the Southern District of

    Florida.     Privilege objections must be on a question-by-question basis, consistent with

    Paragraph II(F) of Pretrial Order # 32 (Order Concerning the Discovery Process and Dispute

    Resolution).

            4.      Counsel shall not direct or request that a witness refuse to answer a question, unless

    that counsel has objected on the ground that the question seeks privileged information, the question

    seeks information that the Court has ordered may not be discovered, the question exceeds the scope

    of the 30(b)(6) notice, or a deponent seeks to present a motion to the Court for termination or

    limitation of the deposition on the ground that it is being conducted in bad faith or in such a manner

    as to unreasonably annoy, embarrass, harass, or oppress the party or deponent. For non-United



                                                      24
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 25 of 31




    States witnesses, a witness may be instructed not to answer where the question necessarily calls

    for information governed by the foreign country’s data privacy protections. Unless otherwise

    specified, an instruction not to answer by one Defendant should not be deemed an instruction not

    to answer by all Defendants, and an instruction not to answer by one Plaintiff should not be deemed

    an instruction not to answer by all Plaintiffs at risk for sanctions should he/she instruct a witness

    in bad faith.

            5.      If, during a deposition, a party in good faith intends to present an issue to the Court

    by email pursuant to Paragraph A,.5., and if the Court is not immediately available, the party may

    instruct the witness temporarily to defer answering the question until the Court is available to issue

    a ruling.

            6.      Counsel shall refrain from engaging in colloquy during depositions, and counsel

    shall comply with Federal Rule of Civil Procedure 30(c)(2) concerning objections at depositions.

    Counsel shall refrain from all comments that could be perceived as instructive to a witness, such

    as “you can answer if you understand the question” or “you can answer if you know.” The phrase

    “objection as to form,” or similar language shall be sufficient to preserve all objections as to form

    until the deposition is sought to be used. Counsel may ask what specific defect in form is

    referenced in the objection in order to decide if there is a need to cure the alleged defect.

            7.      Private consultations between deponents and their attorneys when a question is

    pending are improper except for the purpose of determining whether a privilege should be asserted.

    Unless prohibited by the Court for good cause shown, consultations may be held during normal

    recesses and adjournments or if there is a break in the normal course of interrogation and no

    questions are pending. If a question is pending, the deponent shall answer the question prior to




                                                      25
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 26 of 31




    taking a break or adjournment except to consult regarding whether a privilege protects the

    testimony.

            8.         Objections other than as to form, addressed above, are not waived, and are reserved

    for later ruling by the trial judge.

            9.         Objections to Documents. A party need not object on the record that a deposition

    exhibit is not relevant or would not be admissible at trial. All such objections are not waived and

    are specifically preserved for later ruling by the Court or by the trial judge. The lack of an obvious

    connection between a document and a witness shall not prevent a witness from being asked

    questions about the document at a deposition.

    M.      USE OF DEPOSITIONS

            1.         Under the conditions prescribed in Federal Rule of Civil Procedure 32(a) (1)-(4) or

    as otherwise permitted by the Federal Rules of Evidence, depositions may be used by any party

    who has submitted, or been found subject, to the jurisdiction of any court in any case covered by

    this Order who:

                 a. was present or represented at the deposition; or

                 b. had reasonable notice thereof; or

                 c. absent a showing of excusable delay, within thirty (30) days after the deposition is

                       taken or within forty-five (45) days after becoming a party in state actions or the

                       MDL Proceeding fails to file a motion and obtain an Order concluding that just

                       cause exists such that the deposition should not be used in that case.

            2.         This Order does not address the admissibility for trial purposes of any testimony

    taken by deposition. Determinations on the admissibility of any such testimony shall be made by

    the trial court.



                                                        26
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 27 of 31




           3.      This Order does not envision that a separate trial preservation deposition must be

    taken in order for the deposition to be introduced at trial.

    N.     CORRECTING AND SIGNING DEPOSITIONS

           1.      Unless waived by the deponent, the transcript of a deposition shall be submitted to

     the deponent for correction and signature and shall be corrected and signed within thirty (30) days

     after receiving the final transcript of the completed deposition.

           2.      If no corrections are made during this time, the transcript will be presumed accurate.

    O.     FEDERAL RULES OF CIVIL PROCEDURE APPLICABLE

           1.      The Federal Rules of Civil Procedure and Federal Rules of Evidence shall apply in

    all proceedings unless specifically modified herein.

           2.      This Order and the Federal Rules of Civil Procedure and Federal Rules of Evidence

    shall apply to all depositions taken pursuant to this Order in the MDL Proceeding, including those

    taken of foreign witnesses or in foreign countries.

    Q.     COSTS AND EXPENSES

           1.      All parties are responsible for their own travel expenses in attending depositions.

           2.      The noticing party shall bear the expense of stenographically recording a

    deposition. The party requesting that a deposition be videotaped shall bear the expense of

    videotaping the deposition.

           3.      Each party shall bear its own cost in securing copies of a deposition transcript,

    exhibits, and video recording. Subject to the terms of the Confidentiality Order entered in these

    proceedings, any party in the MDL Proceeding may at its own expense obtain a copy of a

    deposition transcript, exhibits, and video recording by contacting the court reporter.




                                                      27
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 28 of 31




           4.     Nothing in this Order shall preclude a party from seeking reimbursement for

    deposition-related expenses at the conclusion of the MDL Proceeding, if such reimbursement is

    otherwise authorized by law.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 11th day of

    November, 2020.



                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE




                                                 28
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 29 of 31




                                        EXHIBIT A

    Plaintiffs’ Lead Counsel

    Tracy A. Finken
    ANAPOL WEISS
    One Logan Square
    130 North 18th Street, Suite 1600
    Philadelphia, PA 19103
    Telephone: 215.735.1130
    Email: tfinken@anapolweiss.com

    Robert C. Gilbert
    KOPELOWITZ OSTROW FERGUSON WEISELBERG GILBERT
    2800 Ponce de Leon Boulevard, Suite 1100
    Coral Gables, FL 33134
    Telephone: 305.384.7269
    Email: gilbert@kolawayers.com

    Michael L. McGlamry
    POPE McGLAMRY, P.C.
    3391 Peachtree Road NE, Suite 300
    Atlanta, GA 30326
    Telephone: 404.523.7706
    Email: efile@pmkm.com

    Adam Pulaski
    PULASKI KHERKHER, PLLC
    2925 Richmond Avenue, Suite 1725
    Houston, TX 77098
    Telephone: 713.664.4555
    Email: adam@pulaskilawfirm.com


    Plaintiffs’ Liaison Counsel

    Francisco Raul Maderal , Jr.
    COLSON HICKS EIDSON
    255 Alhambra Circle
    Penthouse
    Coral Gables, FL 33134
    Telephone: 305.476.7400
    Email: frank@colson.com




                                            1
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 30 of 31




    Plaintiffs’ Deposition Liaison Counsel

    Mikal Watts
    Regina Carmony
    WATTS GUERRA LLP
    4 Dominion Dr.
    Bld. 3, Suite 100
    San Antonio, TX 78257
    Telephone: 210.448.0500
    Email: mwatts@wattsguerra.com
            rcarmony@wattsguerra.com


    Defendants’ Lead Counsel

    Anand Agneshwar
    ARNOLD & PORTER KAY SCHOLER LLP
    250 West 55th Street
    New York, NY 10019
    Telephone: 212.836.8000
    Email: anand.agneshwar@arnoldporter.com

    Andrew T. Bayman
    KING & SPALDING LLP
    1180 Peachtree Street, NE, Suite 1600
    Atlanta, GA 30309
    Telephone: 404.572.4600

    March S. Cheffo
    DECHERT LLP
    1095 Avenue of the Americas
    New York, NY 10036
    Telephone: 212.698.3500
    Email: mark.cheffo@dechert.com

    Joseph G. Petrosinelli
    WILLIAMS & CONNOLLY LLP
    725 Twelfth Street, NW
    Washington, DC 20005
    Telephone: 202.434.5000
    Email: jpetrosinelli@wc.com




                                              2
Case 9:20-md-02924-RLR Document 2260 Entered on FLSD Docket 11/11/2020 Page 31 of 31




    Generic & Retailer Defendants’ Liaison Counsel

    For the generic manufacturers:

    Richard M. Barnes
    GOODELL, DEVRIES, LEECH & DANN, LLP
    One South Street, 20th Floor
    Baltimore, MD 21202
    Telephone: 410.783.4000
    Email: rmb@gdkdlaw.com

    Thomas J. Yoo
     HOLLAND & KNIGHT LLP
    400 South Hope Street, 8th Floor
    Los Angeles, CA 90071
    Telephone: 213.896.2400
    Email: Thomas.Yoo@hklaw.com


    For the retailer defendants:

    Sarah E. Johnson
    BARNES & THORNBURG, LLP
    2029 Century Park East, Suite 300
    Los Angeles, CA 90067
    Telephone: 310.284.3798
    Email: sarah.johnston@btlaw.com

    For the distributor defendants:

    Andrew D. Kaplan
    CROWELL & MORING LLP
    1001 Pennsylvania Avenue NW
    Washington, DC 20004
    Telephone: 202.624.2699
    Email: akaplan@crowell.com




                                               3
